DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 2/9/2021, with respect to the 35 U.S.C. 112(f) interpretations of claims 1, 5 and 11 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 112(f) interpretations are no longer being applied.

Applicant's arguments filed 2/9/2021 regarding the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.

	Applicant argues at pages 8-10:

    PNG
    media_image1.png
    293
    592
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    164
    587
    media_image2.png
    Greyscale

The gist of applicant’s first argument (lack of rational underpinning) appears to be this: because Panikkar discloses budgeting wash cycles in order to meet energy demands, there is no reason to modify Panikkar to include the further control of the type disclosed by Yamada.  This argument is not persuasive.

	In particular, the office action states at page 19:

    PNG
    media_image3.png
    66
    623
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    106
    629
    media_image4.png
    Greyscale

The office action relies on Yamada as teaching this feature and provides a rationale as to why modification of Panikkar to include this feature would have been obvious to one of ordinary skill as follows:

    PNG
    media_image5.png
    582
    654
    media_image5.png
    Greyscale


Applicant does not dispute the examiner’s finding that the “at least controlling module” is not taught by Panikkar, nor does applicant dispute the examiner’s finding that Yamada at least suggests this feature.  Instead, applicant appears to takes the position that the functionalities of Panikkar and Yamada are sufficiently similar (but yet different enough such that Panikkar does not discloses or suggest the missing limitation) that one of ordinary skill would not modify Panikkar to include the functionality taught by Yamada.  This argument is not persuasive because Panikkar’s power bartering so as to avoid 

	Applicant argues at page 10:

    PNG
    media_image6.png
    292
    595
    media_image6.png
    Greyscale

This argument is not persuasive because Panikkar’s power bartering so as to avoid
spikes in power price (page 14), as discussed above, is clearly a different functionality than the type of control disclosed by Yamada, e.g., controlling an appliance to comply with energy consumption limits.  Panikkar’s power bartering therefore does not constitute a “teaching away” from the teachings of Yamada relied upon for the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Panikkar et al., ADEPT: An IoT Practitioner Perspective, DRAFT COPY FOR ADVANCE REVIEW, IBM, Jan. 2015 (Panikkar) in view of US 5,924,486 to Ehlers et al. (Ehlers), in view of Pureswaran et al., Empowering the edge, Use case abstract for the ADEPT proof-of-concept, April 2015 (Pureswaran), and further in view of US 2011/0043035 to Yamada et al. (Yamada).

	Prior art teachings are considered at the outset.  Panikkar disclose that the decentralized nature of peer-to-peer (P2P) networks increases robustness because it removes the single point of failure that can be inherent in a client-server based system, and that a P2P distributed architecture enables participants of the network to be equally privileged (Panikkar, e.g., page 3).  In the P2P context, Panikkar discloses that the ADEPT (Autonomous Decentralized Peer-to-Peer Telemetry) framework utilizes a blockchain technology platform to implement contract-based device interactions and to achieve consensus based device coordination across a global network of devices (Panikkar, e.g., page 5).  Panikkar discloses a number of use cases in the business-to-consumer (B2C) context to illustrate applications of ADEPT.  In Panikkar’s use cases, a household appliance in the form of a washing machine is equipped with ADEPT functionalities in order to provide a semi-autonomous device capable of managing its own consumables supply, perform self-service and maintenance, and even negotiate with other peer devices both in the home and outside to optimize its environment (Panikkar, e.g., page 12).  In one case, Panikkar discloses that the washing machine may perform power bartering whereby it determines that a power negotiation is required with its peers to ensure that the owner is not hit with punitive charges due to an upcoming spike in power price determined by the appliance (Panikkar, e.g., page 14).  Accordingly, the washing machine may negotiate with other appliances (e.g., a TV) in order to lower household power consumption (Panikkar, e.g., page 14).  Possible courses of action include requesting power down from other appliances, or delaying the washing cycle for several hours in return for payment of tokens from other appliances 

	Pureswaran also relates to ADEPT-enabled appliances and discloses a washing machine configured to reorder its own detergent when the appliance determines that its supply is running low (Pureswaran, e.g., page 2).  In one such scenario, retailers would be able to bid on the blockchain based on price, inventory or delivery performance, and consumers (the appliances themselves) could select retailers by consensus (Pureswaran, e.g., page 2).

	Turning now to claim 1, Panikkar discloses a control system of a first entity, comprising:
	at least one forecast module configured to create at least one supply medium plan of at least one supply medium unit of the first entity, wherein the forecast module is stored in memory, wherein the at least one supply medium unit is a supply medium consumer and/or supply medium producer and/or supply medium storage, wherein the at least one supply medium unit is connectable to at least one physical supply channel network (Panikkar, e.g., page 14, in exchange for a specific number of KWH of power for one week, the washer was able to offer a pre-
	at least one peer-to-peer module configured to negotiate with at least one further entity by communicating with at least one peer-to-peer application of at least one peer-to-peer network, wherein the at least one peer-to-peer module is stored in memory, wherein the peer-to-peer module is configured to cause generation of a supply medium transaction agreement about the physical exchange of a supply medium between the first entity and the further entity by means of the peer-to-peer application at least based on the supply medium plan and the negotiation, wherein the supply medium transaction agreement includes at least data about the quantity of a supply medium to be exchanged and the time period of the exchange (Panikkar, e.g., page 14, in exchange for a specific number of KWH of power for one week, the washer was able to offer a pre-determined number of free wash cycles to community members at a later date, per a contract between the owner and the community; that portion of the washer’s processing resources, or that portion of stored software implemented by the washer’s processing resources, that negotiates the agreement for a specific number of KWH of power for one week is a peer-to-peer module; Panikkar’s peer-to-peer module communicates with at least one 

	Additionally or in the alternative, to the extent that applicant would disagree with the examiner’s characterization of Panikkar with respect to the “forecast module” limitation, forecasting/predicting/estimating future power consumption by an appliance based on historical power usage and other factors is known in the art.  For example, US 5,924,486 to Ehlers et al. (Ehlers) discloses the use of historical usage data to project future energy demand and produce economic models to obtain the maximum benefit for the occupant or utility bill payer and the utility (Ehlers, e.g., col. 21, lines 11-25).  In particular, by utilizing the energy unit consumption signature for any monitored and sub-metered appliance, in conjunction with weather related data, the economic model will continuously calculate and predict the future operating expense of the premise and individual appliances using the historical energy consumption signatures and external factors (Ehlers, e.g., col. 21, lines 11-25).  In this way, Ehlers’ predictive model will be used at a minimum to estimate future energy unit needs, costs, and identify and alarm unusual or abnormal consumption patterns (Ehlers, e.g., col. 21, lines 11-25).  It would have been obvious before the effective filing date of the claimed invention to a person 

	Panikkar is not relied upon as explicitly disclosing that the at least one peer-to-peer module configured to receive at least one supply medium offer message of at least one further entity by communicating with at least one peer-to-peer application of at least one peer-to-peer network, and that the peer-to-peer module is configured to cause generation of a supply medium transaction agreement about the physical exchange of a supply medium between the first entity and the further entity by means of the peer-to-peer application at least based on the supply medium plan and the at least one supply medium offer message.  In closely related art, Pureswaran discloses in connection with detergent reordering that retailers would be able to bid (e.g., submit offers) on the blockchain based on price, inventory or delivery performance, and consumers (the appliances themselves) could select retailers by consensus (Pureswaran, e.g., page 2).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Panikkar’s arrangement such that the negotiation for the appliance’s power needs includes receiving at least one supply medium offer message from least one further entity (e.g., a retailer’s bid) and such that the supply medium transaction agreement is 

	Panikkar is not relied upon as explicitly disclosing at least one controlling module configured to control the at least one supply medium unit in dependence of the generated supply medium transaction agreement by at least activating and/or deactivating the at least one supply medium unit based on the quantity of a supply medium to be exchanged and the time period of the exchange, wherein the at least one controlling module is stored in memory.  Controlling the energy consumption of an appliance so as to comply with energy consumption limits is known.  For example, Yamada discloses monitoring and controlling the energy usage of electrical appliances by monitoring the operating status of the electrical appliances, switching the electrical appliances on and/or off as mandated by operating conditions, intended use(s) of the installation, ambient conditions, energy consumption limits, and other factors (Yamada, e.g., Abstract; Yamada’s arrangement is implemented using processor-executable software, see, e.g., paragraphs 35-37).  Panikkar’s appliance is subject to energy consumption limits as dictated by the negotiated exchange.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the processing resources of Panikkar’s appliance to include at least one controlling module configured to control the at least one supply medium unit in dependence of the 

	Regarding claim 2, Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1 discloses wherein the supply medium plan is a supply medium consumption prediction for a future time period (see Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1, specifically the cited teachings of Ehlers), and/or the supply medium plan is a supply medium production prediction for a future time period.

	Regarding claim 3, Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1 discloses wherein the at least one supply medium unit is a flexible supply medium unit (see Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1, Panikkar, e.g., page 14, washer is flexible at least for the reason that it can shift operating time based on power considerations).  Additionally or in the alternative, the examiner takes Official notice of the fact that “smart appliances” having at least one adaptable operating parameter, with the operating parameter being adaptable at least within a predefined parameter range, were well-known and conventional before the effective filing date of the claimed invention to a person having 

	Regarding claim 4, Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 3 discloses wherein the at least one supply medium offer message comprises at least one information parameter of the group of: supply medium quantity, a time period and at least one transaction criterion (see Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1, a bid (offer) submitted by a retailer necessarily includes at least one transaction criterion).  Moreover, the examiner takes Official notice of the fact that providing information parameters in bid (e.g., a power auction bid) including quantity, time during which the power is to be delivered and price was well-known and conventional before the effective filing date of the claimed invention to persons having ordinary skill in the art to which the claimed invention pertains.  For at least this reason, in addition to the teachings of Panikkar in view of Ehlers, Pureswaran and Yamada, the recitation that the at least one supply medium offer message includes at least one information parameter of the group of: supply 

	Regarding claim 5, Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 4 at least suggests wherein
	the control system comprises at least one adapting module configured to adapt the supply medium plan of at least one flexible supply medium unit based on at least one information parameter of the at least one supply medium offer message, wherein the adapting module is stored in memory, and
	wherein the peer-to-peer module is configured to cause generation of a supply medium transaction agreement about the physical exchange of a supply medium between the first entity and the further entity by means of the peer-to-peer application at least based on the adapted supply medium plan and the at least one supply medium offer message (in combination of Panikkar in view of Ehlers, Pureswaran and Yamada, see Panikkar, e.g., page 14, Panikkar can adapt the supply medium plan based on price, e.g., by programmatically operating the washing machine so as to avoid price spikes; at least this portion of Panikkar’s disclosure would at least suggest, if not implicitly disclose, adaptation of the supply medium plan to accommodate price/quantity fluctuations and incorporation of the adapted plan into supply medium transaction agreements with retailers; for example, if the power required cannot be obtained so as to avoid a price spike, operation of the washing machine may be delayed until an agreement can be reached to obtain power from a retailer so as to avoid a price spike).

	Regarding claim 6, Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 5 at least suggests wherein the adapting module is configured to adapt the supply medium plan of at least one flexible supply medium unit based on at least one predetermined specification (in combination of Panikkar in view of Ehlers, Pureswaran and Yamada, see Panikkar, e.g., page 14, the predetermined specification, or general rule, is to adapt the supply medium plan of the washing machine so as to avoid price spikes).

	Regarding claim 7, Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1 at least suggests:
	wherein the control system comprises at least one metering module configured to measure the quantity of supply medium transferred via a connection of the first entity with the physical supply channel network, and wherein the metering module is configured to transmit the measured quantity of supply medium (see Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1, Yamada, e.g., Abstract, monitoring and controlling the energy usage of electrical appliances by monitoring the operating status of the electrical appliances, switching the electrical appliances on and/or off as mandated by operating conditions, intended use(s) of the installation, ambient conditions, energy consumption limits, and other factors; Yamada’s functionality at least implicitly necessitates at least one metering module configured to measure the quantity of supply medium transferred via a connection of the first entity with the physical supply channel network, with the metering 

The language to a monitoring module configured to compare the measured quantity of supply medium with the quantity of supply medium agreed in a supply medium transaction agreement of claim 7 merely represents an intended use of the transmitted information because the monitoring module is not affirmatively recited as an element of the control system.  This language therefore does not carry patentable weight.  Nonetheless, Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1 at least suggests such functionality in the form of budgeting energy consumption to comply with the agreed-upon exchange of a specific number of KWH of power for one week, which necessarily requires comparing measured power to the amount specified in the agreement.

	Regarding claim 8, Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1 discloses wherein at least the controlling module is part of a home automation controller (see Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1, Panikkar’s appliance in the form of a washing machine constitutes a home automation controller for at least the reason that it automatically controls aspects of a household’s power consumption, e.g., it is able to negotiate with other appliances in order to offset power price hikes and to negotiate acquisition of power; see Panikkar, e.g., page 14; because the controlling module of Panikkar in view 

	Regarding claim 9, Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1 discloses wherein the peer-to-peer application is a decentralized register, and the decentralized register is readable by at least a part of the participants of the peer-to-peer network (see Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1, Panikkar’s ADEPT framework utilizes a blockchain technology platform to implement contract-based device interactions and to achieve consensus based device coordination across a global network of devices; each peer in Panikkar’s peer-to-peer network can maintain its own copy of the register/ledger of transactions; the ledger is therefore distributed/decentralized, and each peer-to-peer application therefore constitutes a distributed/decentralized register/ledger; each peer can access the transaction records of another peer, e.g., peers are equally privileged and can share resources without dependency on a central cloud or server).

	Regarding claim 10, Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1 discloses wherein  the peer-to-peer network comprises a plurality of computers and wherein each computer in the peer-to-peer network comprises the peer-to-peer application (see Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1, Panikkar’s peer-to-peer module communicates with at least one peer-to-peer application of a peer-to-peer network to perform the negotiation; each 

	Regarding claim 11, Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1 discloses wherein the peer-to-peer application comprises encryption means and/or signature means and/or verification means, wherein at least one means of the encryption means and/or signature means and/or verification means is configured to store at least each supply medium transaction agreement generated (see Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1, in Panikkar’s arrangement the transactions with other entities in the peer-to-peer network is implemented using blockchain in which blocks are linked using are linked using cryptography, e.g., using cryptographic hash; blockchain includes at least encryption means and verification means for verifying transactions between different entities).

	Regarding claim 12, Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1 discloses wherein the peer-to-peer application is a block chain or a decentral ledger comprising at least two blocks connected to one another (see Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1, in Panikkar’s arrangement the transactions with other entities in the peer-to-peer network is implemented using blockchain).

 a home automation controller comprising a control system according to claim 1 (see Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1, Panikkar’s appliance in the form of a washing machine constitutes a home automation controller for at least the reason that it automatically controls aspects of a household’s power consumption, e.g., it is able to negotiate with other appliances in order to offset power price hikes and to negotiate acquisition of power; see Panikkar, e.g., page 14; the washing machine of Panikkar in view of Ehlers, Pureswaran and Yamada includes the control system of claim 1).

	Regarding claim 14, Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1 discloses a supply system, comprising:
	a first entity connectable to at least one physical supply channel network (see Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1, household in which Panikkar’s washing machine is located),
	at least one further entity connectable to the physical supply channel network (see Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1, entities (e.g., power retailers) negotiated with in connection with the appliance’s power needs),
	at least one peer-to-peer network configured to provide at least one peer-to-peer application (see Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1, peer-to-peer network supporting blockchain application),
wherein at least one of the entities comprises a control system according to claim 1 (see Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1, household in which Panikkar’s washing machine is located includes a control system according to claim 1), and
	wherein the at least one other entity comprises at least one peer-to-peer module connectable to the peer-to-peer network (see Panikkar in view of Ehlers, Pureswaran and Yamada as applied to claim 1, entities (e.g., power retailers) negotiated with in connection with the appliance’s power needs include at least one peer-to-peer module connectable to the peer-to-peer network for supporting the blockchain framework/functionality).

	Claim 15 recites a method of operating a control system, in particular a control system according to claim 1, comprising:
	creating at least one supply medium plan of at least one supply medium unit of a first entity,
	wherein the at least one supply medium unit is a supply medium consumer and/or supply medium producer and/or supply medium storage,
	wherein the at least one supply medium unit is connectable to at least one physical supply channel network,
	receiving at least one supply medium offer message of at least one further entity by communicating with at least one peer-to-peer application of at least one peer-to-peer network,
	causing generation of a supply medium transaction agreement about the physical exchange of a supply medium between the first entity and the further entity by means of the peer-to-peer application at least based on the supply medium plan and the at least one supply medium offer message,
	wherein the supply medium transaction agreement includes at least data about the quantity of a supply medium to be exchanged and the time period of the exchange, and
	controlling the at least one supply medium unit in dependence of the generated supply medium transaction agreement by at least activating and/or deactivating the at least one supply medium unit based on the quantity of a supply medium to be exchanged and the time period of the exchange.

	The process recited by claim 15 is substantially identical to the process implemented by the control system of claim 1.  Claim 15 is therefore rejected under 35 U.S.C. 103 as being unpatentable over Panikkar in view of Ehlers, Pureswaran and Yamada for reasons identical to those set forth above in connection with claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863